Case 2:20-cv-00015-JRG Document 276-6 Filed 03/19/21 Page 1 of 13 PageID #: 17304




                      EXHIBIT 5
                     PUBLIC-REDACTED VERSION
Case 2:20-cv-00015-JRG Document 276-6 Filed 03/19/21 Page 2 of 13 PageID #: 17305

        HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
  Lasinski, Michael J.                    February 17, 2021

                                                                           1
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION


         MONARCH NETWORKING
         SOLUTIONS LLC,
                       Plaintiff,                       CIVIL ACTION NO.
               v.                                       2:20-CV-00015-JRG
         CISCO SYSTEMS, INC.,
                    Defendant.
         - - - - - - - - - - - - - - - -



          ** HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY **


               VIDEOTAPED DEPOSITION of MICHAEL J. LASINSKI,
         taken remotely, on February 17, 2021 commencing at
         9:10 a.m. eastern time, before Jeffrey Benz, a
         Certified Realtime Reporter, Registered Merit
         Reporter and Notary Public within and for the
         State of New York.




                         Henderson Legal Services, Inc.
  202-220-4158                           www.hendersonlegalservices.com
Case 2:20-cv-00015-JRG Document 276-6 Filed 03/19/21 Page 3 of 13 PageID #: 17306

        HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
  Lasinski, Michael J.                    February 17, 2021
                                                                                    2 (Pages 2 to 5)
                                                    2                                                     4
     1                                                   1
         A P P E A R A N C E S:                                    THE VIDEOGRAPHER: Here begins the
     2                                                   2
                                                               videotape deposition of Michael Lasinski,
     3                                                   3
            SUSMAN GODFREY L.L.P.                              taken of the matter of Monarch Networking
     4                                                   4
            Attorneys for Plaintiff                            Solutions LLC, v. Cisco Systems, Incorporated
     5                                                   5
                1201 3rd Avenue                                and Charter Communications, Incorporated, in
     6                                                   6
                Seattle, Washington 98101                      the United States District Court, for the
     7                                                   7
            BY: KATHERINE PEASLEE, ESQ.                        Eastern District of Texas, Marshall Division.
     8                                                   8
            KPeaslee@susmangodfrey.com                         Case Number 220-CV-00015-JRG.
     9                                                   9
            206-505-3828                                           Today's date is February 17, 2021. The
    10                                                  10
                                                               time is 9:10 a.m. eastern. This deposition
    11                                                  11
            DESMARAIS LLP                                      is being held remotely via Zoom video
    12                                                  12
            Attorneys for Defendant                            conferencing software.
    13                                                  13
                230 Park Avenue                                    The court reporter is Jeff Benz. I am
    14                                                  14
                New York, New York 10169                       Joe Townsend, the video camera operator, and
    15                                                  15
            BY: TAMIR PACKIN, ESQ.                             we are both here on behalf of Henderson Legal
    16                                                  16
            tpackin@desmaraisllp.com                           Services.
    17                                                  17
            212-351-3403                                           Will counsel please introduce themselves
    18                                                  18
                                                               and state whom they represent.
    19                                                  19
                                                                   MS. PEASLEE: Katherine Peaslee on
    20                                                  20
         ALSO PRESENT:                                         behalf of plaintiff Monarch.
    21                                                  21
           JOE TOWNSEND, Videographer                              MR. PACKIN: Tamir Packin from Desmarais
    22                                                  22
           DAVID NELSON, Videographer Assistant                LLP on behalf of Cisco Systems, Inc.
    23                                                  23
                                                                   THE VIDEOGRAPHER: Will the court
    24                                                  24
                                                               reporter please swear in the witness, after
    25                                                  25
                                                               which we can proceed.


                                                    3                                                     5
     1                                                   1
                     INDEX                                         THE COURT REPORTER: I'm going to read a
     2                                                   2
         MICHAEL J. LASINSKI                                   stipulation into the record and ask counsel
     3                                                   3
                                                               to agree.
           Examination by:             Page
     4                                                   4
                                                                   The attorneys participating in this
              MR. PACKIN                6
     5                                                   5
                                                               deposition acknowledge that I am not present
     6                                                   6
                       EXHIBITS                                in the room and will be reporting this
     7
         Number             Description   Page           7
                                                               deposition remotely.
     8
         Exhibit 1 PDF copy of expert report 7           8
                                                                   They further acknowledge that in lieu of
     9
                  of Michael Lasinski                    9
                                                               an oath administered in person, the witness
    10
         Exhibit 2 Native Excel versions of   7         10
                                                               will be sworn in remotely.
    11
                  Exhibit C                             11
                                                                   The parties and their counsel consent to
    12
         Exhibit 3 Preliminary EGM MAP         73       12
                                                               this arrangement and waive any objections to
    13
                  Pricing                               13
                                                               this manner of reporting. Please indicate
    14
         Exhibit 4 Cisco-MON-EDT-00009908         130   14
                                                               your agreement by stating your name and your
    15
         Exhibit 5 Cisco Adaptive Security 133          15
                                                               agreement on the record.
    16
                  Appliance Mapping,                    16
                                                                   Counsel?
    17
                  Cisco-MON-EDT-00030946                17
                                                                   MS. PEASLEE: Katherine Peaslee of
    18
         Exhibit 6 NAICS code for 334118      160       18
                                                               Susman Godfrey on behalf of plaintiffs, so
    19
         Exhibit 7 NAICS code 334210         163        19
                                                               stipulated.
    20
         Exhibit 8 iPhone Agreement Amended 223         20
                                                                   MR. PACKIN: Tamir Packin, I agree.
    21
                  and Restated Effective                21
                                                             MICHAEL LASINSKI,
    22
                  January 1, 2017                       22
                                                               called as a witness, having been first
    23
         Exhibit 9 Mr. Reading's Expert     252         23
                                                               duly sworn by Jeffrey Benz, a Notary
    24
                  Report                                24
                                                               Public within and for the State of New
    25                                                  25
                                                               York, was examined and testified as



                                Henderson Legal Services, Inc.
  202-220-4158                                  www.hendersonlegalservices.com
Case 2:20-cv-00015-JRG Document 276-6 Filed 03/19/21 Page 4 of 13 PageID #: 17307

        HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
  Lasinski, Michael J.                    February 17, 2021
                                                                                             3 (Pages 6 to 9)
                                                           6                                                        8
     1                                                          1
               follows:                                             did put the security code for the Zoom today on
     2                                                          2
         EXAMINATION BY MR. PACKIN:                                 the front page of it. But that's the only marking
     3                                                          3
               Q. Good morning.                                     that I put on it.
     4                                                          4
              A. Good morning.                                          Q. Okay. So feel free to look at the paper
     5                                                          5
               Q. You've been deposed plenty of times               copy if that's easier for you. I'm looking at a
     6                                                          6
         before. Right?                                             paper copy myself just because that's how I'm
     7                                                          7
              A. I have been, numerous times.                       accustomed to doing things, and if we need to try
     8                                                          8
               Q. Okay. So if -- have you -- have you               to get on the same page literally, I could share
     9                                                          9
         been deposed by Zoom already?                              my screen, and we can resync and then go back to
    10                                                         10
              A. I have, yes.                                       the paper copies, but I -- I find it easier to use
    11                                                         11
               Q. Okay. So, you're familiar with the                that one as well.
    12                                                         12
         procedure. If you don't hear me at any point in               A. Okay.
    13                                                         13
         time, or don't understand, just let me know, and               Q. Can you just confirm that the paper copy
    14                                                         14
         I'll repeat or rephrase or we'll figure out if             that you have in front of you is the same thing as
    15                                                         15
         there's a technical problem, okay?                         what I've marked as Lasinski Exhibit 1, just so
    16                                                         16
              A. Okay.                                              that we've got our Is dotted and Ts crossed?
    17                                                         17
               Q. And you understand that you're under                 A. Sure. I'm opening the -- the copy now.
    18                                                         18
         oath?                                                             I mean, as far as I can tell it is. I
    19                                                         19
              A. I do.                                              haven't read every -- every page, obviously, of
    20                                                         20
               Q. Did you receive the link to the                   the electronic copy, but it's the same number of
    21                                                         21
         Henderson share file folder that has the -- has            pages, and at least scrolling through it, it looks
    22                                                         22
         exhibits in it?                                            the same.
    23                                                         23
              A. I -- I did receive a link, but it does                 Q. Okay. Great.
    24                                                         24
         not seem to have any exhibits in it.                               Other than the -- the physical copy of
    25                                                         25
                   Oh, wait, now it does. I just refreshed          your report that we've marked as Lasinski


                                                           7                                                        9
     1                                                          1
         it.                                                        Exhibit 1, do you have any other physical
     2                                                          2
            Q. Oh, I guess -- I put it in yesterday,                documents that you brought with you?
     3                                                          3
         but I guess it only goes live once we start the                A. I do not, no.
     4                                                          4
         deposition.                                                    Q. Okay. And Exhibit 2, that's the --
     5                                                          5
                                                                    those are the native Excel versions of what you
                                                                6
                                                                    provided? Right?
                                                                7
                                                                        A. Yeah. Except -- something is not right
                                                                8
                                                                    in this file.
                                                                9
                                                                        Q. Okay.
                                                               10
                                                                        A. It looks like some of the links are not
                                                               11
                                                                    connecting. I have like a pound value, pound
                                                               12
                                                                    value, pound value in the notes and in some of the
                                                               13
                                                                    title screens --
                                                               14
                                                                        Q. Okay. Let me see.
                                                               15
                                                                        A. But --
    16                                                         16
               Do you see those?                                        Q. Let me see why that is. Let me see if I
    17                                                         17
            A. Yes.                                                 can get the copy that I have locally, maybe I'll
    18                                                         18
             Q. And do you -- do you have your own copy             replace it.
    19                                                         19
         of your expert report that you're using, a paper                    Problem here.
    20                                                         20
         copy?                                                               Okay.
    21                                                         21
            A. I did, I -- I brought a paper copy, yes.                 A. Maybe we could look in the preview, let
    22                                                         22
             Q. Okay. That -- that's perfectly fine.                me try downloading it from there and see if it
    23                                                         23
               Are there any notes in that copy of your             fixes.
    24                                                         24
         report?                                                        Q. Yeah, so I think if you download it, it
    25                                                         25
            A. No. I mean, just for full disclosure, I              will fix it. I just downloaded it, and it looks



                                   Henderson Legal Services, Inc.
  202-220-4158                                     www.hendersonlegalservices.com
Case 2:20-cv-00015-JRG Document 276-6 Filed 03/19/21 Page 5 of 13 PageID #: 17308

        HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
  Lasinski, Michael J.                    February 17, 2021
                                                                                       4 (Pages 10 to 13)
                                                        10                                                       12
     1                                                         1
         to have -- doesn't have that pound value. I think         certain things.
     2                                                         2
         it's just in the preview screen. That doesn't
     3
         download all the information for the preview.
     4                                                         4
                 So you can go ahead and click download               A. Yes. Correct.
     5                                                         5
         on the right so that you have the full thing with            Q. And at the very end, it says that you're
     6                                                         6
         all the notes.                                            being compensated at a rate -- this is in
     7                                                         7
             A. Yeah, I'm trying to download it now. It                                                  . Is that
     8                                                         8
         seems like it downloaded, but then it -- it won't         right?
     9                                                         9
         open up.                                                     A. That is accurate, yes.
    10                                                        10
                 Oh, wait, maybe now it will.                         Q. How much have you billed and accrued to
    11                                                        11
                 Okay, now it's -- now I have it.                  date?
    12                                                        12
              Q. Is the version of Exhibit 2 that you                 A. Today, I think that we've billed about
    13                                                        13
         were able to download, does that have the -- the
    14                                                        14
         linking issue, or is that one correct?                       Q. And --
    15                                                        15
             A. It's correct now.                                     A. I don't know, you said "accrued." I --
    16                                                        16
              Q. Okay, great.                                      I don't know exactly what January -- yeah, what
    17                                                        17
             A. It least it appears -- it appears to be.           January's bill will be.
    18                                                        18
                 Okay.                                                Q. January -- you haven't billed out for
    19                                                        19
              Q. Okay. I'm glad you sorted that out. I             January yet; is that right?
    20                                                        20
         think for the most part, we could use the paper              A. No, I think it's -- I think that's
    21                                                        21
         copies instead of the Excels, but if you prefer to        coming.
    22                                                        22
         refer to the Excel, just let me know, and that way           Q. And that's -- you served your expert
    23                                                        23
         I can open up the same document.                          report 12 days in, so presumably there will be
    24                                                        24
                 I think there's only one part of the
    25
         questioning where the Excel might be easier


                                                        11                                                       13
     1                                                         1
         because I could point to particular cells by
     2
         letter and number, where the printout obviously
     3
         doesn't have that, but I'll let you know when --
     4
         when that is.
     5
                 Otherwise, just let me know if you -- if
     6                                                         6
         you prefer that we look at the Excel, and I can                 MS. PEASLEE: Objection to form.
     7                                                         7
         look at the Excel with you as opposed to the paper                                    .
     8                                                         8
         copy. Okay?                                                  Q. Oh, sorry.
     9                                                         9
             A. Yup.                                                  A. But -- today, and then there will be
    10                                                        10
             Q. Okay.                                              January billings on top of that. That's me and my
    11                                                        11
                 Okay. So let's go ahead and start on --           colleagues at Ankura.
    12                                                        12
         on
    13
                 And just so you know, for full
    14
         transparency, the way I generally do this is I
    15
         sort of march through the report, more or less in
    16
         order. Sometimes I skip around a little, but it's
    17                                                        17
         more or less just plowing through.                           Q. Got it.
    18                                                        18
                 So that will give you a sense -- and
    19
         we'll have some exhibits that you refer to in here
    20
         that we'll mark as well, but otherwise, it's more
    21                                                        21
         or less plowing through.                                     Q. Okay. Let's go ahead to the next page.
    22                                                        22
                 So you -- you'll have a sense, but some           Looking under your "Assignment," which is labeled
    23                                                        23
         modules might take longer than others, but that's         as Section 3.
    24                                                        24
         the way I do it. It's no -- no surprises, just
    25
         trying to find out what you have to say about



                                   Henderson Legal Services, Inc.
  202-220-4158                                     www.hendersonlegalservices.com
Case 2:20-cv-00015-JRG Document 276-6 Filed 03/19/21 Page 6 of 13 PageID #: 17309

        HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
  Lasinski, Michael J.                    February 17, 2021
                                                                                              5 (Pages 14 to 17)
                                                              14                                                             16
     1                                                              1
                                                                        distinction that you were making, if Cisco -- if
                                                                    2
                                                                        the jury finds that Cisco is not using the patents
                                                                    3
                                                                        in suit, in other words, is not infringing, then
                                                                    4
                                                                        the damages would be zero. Is that right?
     5                                                              5
                 And then you list the patents. Right?                      A. Again, you know, my understanding is
     6                                                              6
             A. That is accurate, yes.                                  that's always a legal conclusion. But that's not
     7                                                              7
             Q. And then in the next paragraph you say,                 inconsistent with what I've seen in -- in cases
     8                                                              8
         My investigation into potential recovery of                    and my history of being a damages expert.
     9                                                              9
         monetary relief began with the necessary                           Q. I mean from an -- an economic
    10                                                             10
         assumption that liability would be found against               perspective, that's true as well, in terms of --
    11                                                             11
         Cisco for the alleged infringement of the patents              if Cisco is not using the patent, not infringing
    12                                                             12
         in suit.                                                       the patents in suit, the value of the patents in
    13                                                             13
                 Right?                                                 suit to Cisco would be zero in terms of the
    14                                                             14
             A. That is what it said, you read it                       negotiation. Right?
    15                                                             15
         correctly.                                                         A. They would not have to pay for them,
    16                                                             16
             Q. And so you assume, for the purposes of                  that's right.
    17                                                             17
         your analysis, that the patents in suit are valid,
    18
         and infringed, right?
    19
             A. Correct.
    20
             Q. And you don't have any opinions on
    21
         infringement. Is that right?
    22                                                             22
             A. Correct.
    23
             Q. And you don't have any opinions on
    24
         validity; is that right?
    25
             A. Correct.


                                                              15                                                             17
     1                                                              1
             Q. So if the jury finds that the patents in
     2
         suit are all invalid, there will be no damages
     3
         due, right?
     4
             A. Well, my understanding is that that's a
     5                                                              5
         legal conclusion, but based on history and other                   Q. You're not a lawyer; is that right?
     6                                                              6
         cases that I've worked on, that's what I found.                    A. That is correct.
     7                                                              7
             Q. Okay. Maybe -- how about this one? If                       Q. And you're not a technical expert in
     8                                                              8
         the jury finds that the patents are not infringed,             this case; is that right?
     9                                                              9
         there will be no value, right?                                     A. That is correct.
    10                                                             10
             A. Well, I wouldn't say no value. My                           Q. You're not an expert on the technology
    11                                                             11
         understanding is that there wouldn't be an award               of MAP-T, M-A-P dash T. Is that right?
    12                                                             12
         of damages, but ultimately, that's a legal                         A. That is accurate.
    13                                                             13
         conclusion.                                                        Q. And you're also not an expert on MAP-E.
    14                                                             14
             Q. Right, there wouldn't be award of                       Is that right?
    15                                                             15
         damages, but even if you were to try to assess the                 A. Again, I'm not a technical expert on
    16                                                             16
         value to Cisco, if Cisco is not using the patents              MAP-E. I do have economic standards -- opinions
    17                                                             17
         in suit for non-infringement purposes, the                     on that, but I'm not a technical expert.
    18                                                             18
         negotiation would result in a zero value because                   Q. Right. And you also are not a technical
    19                                                             19
         they're not using it, right?                                   expert in V -- VPLS LSM. Right?
    20                                                             20
             A. For -- for -- Cisco would not have to                       A. That is right. Correct.
    21                                                             21
         pay damages, that is accurate, yes.                                Q. And so to the extent there's technical
    22                                                             22
             Q. Oh, God, I'm sorry. I understand my --                  discussions in your report about the various
    23                                                             23
         the lack of clarity of my question.                            technologies,
    24
                 So just to be clear, because I think I
    25
         said it very inartfully, until I caught on to the                                                            s.



                                    Henderson Legal Services, Inc.
  202-220-4158                                      www.hendersonlegalservices.com
Case 2:20-cv-00015-JRG Document 276-6 Filed 03/19/21 Page 7 of 13 PageID #: 17310

        HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
  Lasinski, Michael J.                    February 17, 2021
                                                                                       6 (Pages 18 to 21)
                                                        18                                                        20
     1                                                         1
             Q. Now, what you've done in this case is                           ?
     2                                                         2
         present your opinion as to what the appropriate               A. That is correct.
     3                                                         3
         level of damages are. Right?                                  Q. And so to the ex-- sorry.
     4                                                         4
             A. Correct.                                               A. It is Appendix B.
     5                                                         5
             Q. Now, you're familiar with 35 U.S.C. 284?               Q. To -- to the extent a document is not
     6                                                         6
             A. Yes.                                               cited in your report or listed in Appendix B, fair
     7                                                         7
             Q. And so, that -- what that says is, Upon            to say that you did not consider that document in
     8                                                         8
         finding for the claimant, the Court shall award           forming your opinions in this case?
     9                                                         9
         the claimant damages adequate to compensate for               A. Yes. With two exceptions.
    10                                                        10
         the infringement, but in no event less than a                 Q. Okay. What were the exceptions?
    11                                                        11
         reasonable royalty for the use made of the
    12
         invention by the infringer, together with
    13
         interests and costs as fixed by the Court.
    14
                You're -- you're familiar with that
    15                                                        15
         statute?                                                     Q. Okay.
    16                                                        16
             A. I am, yes.
    17
             Q. And so, the analysis that you applied in
    18                                                        18
         this case is consistent with the requirements of
    19
         Section 284; is that right?
    20
             A. That is correct.
    21
             Q. And within Section 284, what you're
    22
         focused on for this case is figuring out a
    23
         reasonable royalty for the use made of the                                                            have
    24                                                        24
         invention by the alleged infringer, right?                either of those caused you to want to change or
    25                                                        25
             A. That is correct. I have a reasonable               revise the opinions that you've laid out in


                                                        19                                                        21
     1                                                         1
         royalty analysis.                                         Exhibit 1, which is your report?
     2                                                         2
             Q. Now, to reach your reasonable royalty                  A. No.
     3                                                         3
         analysis, you consider several materials from the             Q. You agree that in determining the
     4                                                         4
         case, and I -- just for clarity, I've sort of             monetary relief in this case, the -- your economic
     5                                                         5
         moved on to Section 4, "Information Considered."          theory of damages must be tethered to the fact of
     6                                                         6
             A. Is there a question there?                         this case. Right?
     7                                                         7
             Q. I'm sorry, let me say it again. I was                  A. Yes.
     8                                                         8
         trying to tell you -- tell you where I was and ask            Q. So other than -- in -- in paragraph 13,
     9                                                         9
         the question at the same time. So let me try it           you say, It is important to note that the opinions
    10                                                        10
         again.                                                    and conclusions contained in this report are based
    11                                                        11
                In considering -- or let me say it --              on the information that has been made available to
    12                                                        12
         say it differently.                                       me to date.
    13                                                        13
                In forming your opinions in this case,                     Do you see that?
    14                                                        14
         you considered information relevant to the matter.            A. Yes.
    15                                                        15
         Is that right?                                                Q. Other than the two additional reports
    16                                                        16
             A. That is correct.                                   that you mentioned,
    17
                                                                                           is there any additional
                                                              18
                                                                   information that you considered beyond what's
                                                              19
                                                                   listed in Appendix B to your report?
                                                              20
                                                                       A. No.
                                                              21
                                                                       Q. Is it fair to say that the entirety of
                                                              22
                                                                   your opinions in this case are contained within
                                                              23
                                                                   your expert report, which is Exhibit 1?
                                                              24
                                                                       A. My affirmative opinions, yes.
                                                              25
                                                                       Q. You're drawing a distinction between



                                   Henderson Legal Services, Inc.
  202-220-4158                                     www.hendersonlegalservices.com
Case 2:20-cv-00015-JRG Document 276-6 Filed 03/19/21 Page 8 of 13 PageID #: 17311

        HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
  Lasinski, Michael J.                    February 17, 2021
                                                                                  47 (Pages 182 to 185)
                                                         182                                                       184
     1                                                          1
         when -- then you take into consideration, you              back.
     2
         know, we were already starting to get all those
     3
         other -- all of their other costs paid for, and
     4
         they can earn a profit margin on that. That's in                            ow is that different than the Nash
     5                                                          5
         addition to that. I haven't attempted to                   bargaining approach where you're sitting there and
     6                                                          6
         calculate those additional profits.                        saying, you know, each party is going to get 50 --
     7                                                          7
            Q. You said they can get all their other                50/50 percent of the incremental profit in terms
     8                                                          8
         costs paid for. What are you referring to?                 of economically? Is that -- is that different, or
     9                                                          9
                                                                    is it just a different flavor?
                                                               10
                                                                        A. Yeah, the Nash bargaining theory is just
                                                               11
                                                                    like the 25 percent rule, just some random
                                                               12
                                                                    calculation that's being made.
                                                               13
                                                                            This is not that. Obviously I go
                                                               14
                                                                    through four steps -- well, five steps, to get to
                                                               15
                                                                    this point. So --
                                                               16
                                                                         Q. Well, I mean, most of the steps, in
                                                               17
                                                                    fairness, are to try to figure out what the
                                                               18

    19




                                                               22
                                                                       A. I mean, in fairness, each one of the
                                                               23
                                                                    steps is -- it -- equally important.




                                                         183                                                       185
     1                                                          1

     2




                                                                6
                                                                       Q. But -- and -- and the profit split
                                                                7
                                                                    methodology is basically you're just comparing --
                                                                8
                                                                    and that -- that's what we talked about earlier
     9                                                          9
                                                                                                        that's
                                                               10
                                                                    basically another way of thinking about it is,
                                                               11




                                                               15




                                                               19
                                                                         So to make sure that --
                                                               20
                                                                       Q. Yes.
    21                                                         21
               Actually, you know, whatever. If you
    22
         can do the math.
    23

                                                               24
                                                                       Q. Now, a reasonable royalty calculated by
    25                                                         25
            Q. Okay. So -- just taking a -- a big step                             really very highly dependent on



                                    Henderson Legal Services, Inc.
  202-220-4158                                      www.hendersonlegalservices.com
Case 2:20-cv-00015-JRG Document 276-6 Filed 03/19/21 Page 9 of 13 PageID #: 17312

        HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
  Lasinski, Michael J.                    February 17, 2021
                                                                                   48 (Pages 186 to 189)
                                                        186                                                             188
     1                                                         1
         the profitability of the company that you're                 Q. Okay. So let's talk about the --
     2                                                         2
         dealing with. Right?                                      putting aside the -- the conversation about the
     3                                                         3
             A. Can I just finish? I was -- I was                  profit split. Let's talk about sort of adding up
     4                                                         4
         starting --                                               the -- the units to get to your total excess
     5                                                         5
             Q. I'm sorry.                                         profit calculation.
     6                                                         6
             A. -- that question, so if I could just                       We talked about that, we -- we touched
     7                                                         7
         finish that.                                              on it briefly, but then we got into the discussion
     8                                                         8
             Q. Yeah, I'm sorry.                                   about profit splitting. So I'd like to reset in
     9                                                         9
             A. Then on top of that, I just want to make           terms of tallying the -- the number of units.
    10                                                        10
         sure that there's numerous areas where I was              Okay?
    11                                                        11
         conservative in my calculations, as I laid out in            A. Okay.
    12                                                        12



    14
                I'm sorry. So I completely missed your
    15
         last question.
    16
             Q. I've got to get -- I've got to remember
    17
         it now too.
    18
                 Okay. So now, a reasonable royalty
    19
         calculated by
                                                 company as
    21
         whole that you're dealing with. Right?
    22
             A. That's one of the things that you look
    23
         at is the profitability of the company.
    24
                Or some (inaudible) like I did here.
    25
                 THE COURT REPORTER: I didn't hear that


                                                        187                                                             189
     1                                                         1
             last.
     2
             A. For some of the inputs, like, for
     3
         example, the normal operating profit margin here.
     4
             Q. So, if you're calculating a royalty
     5
         based on a company's profitability in part, is
     6
         that consistent with a RAND license where you're
     7
         supposed to give the same royalty to all the
     8
         different licensees independent of their
     9
         profitability?
    10
             A. Yes.
    11
             Q. How -- how is that consistent?
    12
             A. Because what we're -- what you're
    13
         supposed to do is, in my -- based on my work in
    14
         the RAND context, is use a similar methodology to
    15
         calculate what a royalty rate is.
    16
                And as long as you use a similar
    17                                                        17
         methodology to calculate what a royalty rate is,
    18
         you're consistent with the RAND framework.
    19
             Q. So you can charge more to a company
    20
         that's more profitable and less to a company
    21                                                        21
         that's less profitable?                                      Q. Okay. I -- I'm just looking at my
    22                                                        22
             A. I'm not a legal expert on this, but my             realtime. I think I may have spoken at the same
    23                                                        23
         understanding is that there's broad latitude under        time but I caught the yes part.
    24                                                        24
         how you determine royalties, and as long as you                  So, just to be clear, when you
    25                                                        25
         treat similar companies similarly, that's allowed.        calculated



                                    Henderson Legal Services, Inc.
  202-220-4158                                      www.hendersonlegalservices.com
Case 2:20-cv-00015-JRG Document 276-6 Filed 03/19/21 Page 10 of 13 PageID #: 17313

        HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
  Lasinski, Michael J.                    February 17, 2021
                                                                                           49 (Pages 190 to 193)
                                                              190                                                            192
     1                                                               1
                                                                         confusing more to you, and your answers have been
                                                                     2
                                                                         confusing more to me because I was -- flipped and
                                                                     3
                                                                         I was misspeaking.
                                                                     4
                                                                                Let me see if I can go back and untangle
                                                                     5
                     .                                                   that mess. Thank you for that clarification.
     6                                                               6
                And again, I'm just moving my answer                            All right. Just so that we have a clear
     7                                                               7
         from the last time in case we didn't -- didn't get              record, because I'm having trouble finding it on
     8                                                               8
         it on the record.                                               the -- on the real time here.
     9                                                               9
                I understand that there may be some sort
    10
         of dispute about that, and that that's a legal
    11
         issue. So to the extent that there needs to be an
    12
         adjustment to that, that's something I could
    13                                                              13
         consider.                                                          A. Correct.
    14                                                              14
                But at this time, I understand that it
    15
         does not need to necessarily be owned by a service
    16
         provider, owned or controlled by a service
    17
         provider.
    18
             Q. Got it.
    19

                             But at the same time, you say,
    21
         a legal dispute, am I correct, that you don't
    22
         necessarily -- you're not taking a position on
    23
         that legal dispute, you're just -- your
    24
         calculation is assuming that whether it's service
    25                                                              25
         provider or not does -- doesn't affect the                         Q. Okay.


                                                              191                                                            193
                                                                     1
     1
         numbers. Right?                                                          But sitting here -- so sitting here
                                                                     2
     2
              A. Well, that's not accurate. Obviously,                   today,
     3
         if -- if you -- if you include service providers
     4
         or you don't include -- or you -- and -- or you
     5
         don't include service providers or you include
     6
         more than just service providers, that does affect
                                                                     7
     7
         the numbers.                                                       Q. Okay. In tallying up the units for --
                                                                     8
     8
              Q. Okay. I'm sorry, I was inarticulate.                    that included the MAP capability, am I right that
     9                                                               9
                  You said you understand that it's a
    10
         legal dispute. You don't have a position one way
    11
         or the other on that legal dispute, you're just
    12
         making an assumption with respect to whether or
    13
         not you should be including service providers, and
    14
         you're including them based on your assumption.
    15
         Is that right?
                                                                    16
    16
              A. Yes.                                                        Q. Okay. And you -- based on your layman's
                                                                    17
    17
                  Just to make sure that the record is                   understanding, you're aware that the IPv6 to IPv4
                                                                    18
    18
         clear, though, I -- I think you were asking me,                 interoperability technology is only relevant to
                                                                    19
    19
         when you started this line of question, whether or              edge routers. Is that right?
    20                                                              20
         not you should include non-service providers. And                   A. I mean, that's not inconsistent with my
    21                                                              21
         now you're asking me whether or not I should                    understanding, but I'm not -- I have no opinion on
    22                                                              22
         include service providers.                                      that.
                                                                    23
    23
              Q. Oh. Yeah, well, I'm sorry. You're --                        Q. Okay. So you didn't form any opinions
                                                                    24
    24
         you're right, as I would expect.                                on whether the MAP feature would be valuable to an
                                                                    25
    25
                  And I guess my -- my questions have been               edge router but not valuable to a -- a core



                                      Henderson Legal Services, Inc.
  202-220-4158                                        www.hendersonlegalservices.com
Case 2:20-cv-00015-JRG Document 276-6 Filed 03/19/21 Page 11 of 13 PageID #: 17314

        HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
  Lasinski, Michael J.                    February 17, 2021
                                                          55 (Pages 214 to 217)
                                               214                         216
     1                                               1
         that's a technical question. Right?
     2
            A. That is a technical question.
     3




    12




                                               215                         217
     1                                               1




                                 Henderson Legal Services, Inc.
  202-220-4158                                   www.hendersonlegalservices.com
Case 2:20-cv-00015-JRG Document 276-6 Filed 03/19/21 Page 12 of 13 PageID #: 17315

        HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
  Lasinski, Michael J.                    February 17, 2021
                                                                                 56 (Pages 218 to 221)
                                                       218                                                        220
     1                                                         1




     6
              A. Hold on. I think --
     7
              Q. I'm sorry. 210. I misspoke, 210.
     8
              A. Okay.
     9
              Q. You say, At this time, I have not
    10
         derived royalty indicators by reference to the
    11
         produced patent -- the produced licenses; however,
    12
         it is


    15
         Right?
    16
            A. Correct.
    17                                                        17
                                                                       Q. Okay. So going forward to paragraph
                                                              18
                                                                   213, you say that you're not aware of any viable
                                                              19
                                                                   alternatives to the patents in suit that would
                                                              20
                                                                   have been known and accepted during the period
                                                              21
                                                                   leading up to hypothetical negotiation. Right?
                                                              22
                                                                      A. Correct.
                                                              23
                                                                       Q. And I -- I think we covered this. I
                                                              24
                                                                   apologize. I may have gotten ahead of myself
                                                              25
                                                                   earlier, but -- you don't personally have opinions


                                                       219                                                        221
     1                                                         1
                                                                   on non-infringing alternatives. You rely on -- on
                                                               2
                                                                   Dr. Walker; is that right?
                                                               3
                                                                      A. Yes.
                                                               4
                                                                       Q. And you don't have a sufficient
                                                               5
                                                                   technical background to know whether a particular
                                                               6
                                                                   technology would be technically acceptable.
                                                               7
                                                                   Right?
                                                               8
                                                                      A. I don't -- I don't have -- yes, I do not
                                                               9
                                                                   have that background.
    10                                                        10
             Q. And the same thing is true with the --                 Q. And you haven't done any analysis about
    11                                                        11
         or let me step back.                                      whether a particular technology would be
    12                                                        12
                There is no dispute in this case about             economically accessible, right? Acceptable.
    13                                                        13
         Cisco paying a lump sum. You and Mr. Reading                 A. Okay.
    14                                                        14
         agree on that, right?                                         Q. Let me say it -- let me say it again.
    15                                                        15
             A. Correct.                                           I'm sorry. I -- I misspoke.
    16                                                        16
                                                                          You haven't done any economic analysis
                                                              17
                                                                   about whether any of the proposed alternatives
                                                              18
                                                                   would be economically acceptable.
                                                              19
                                                                      A. Not -- not the non-infringing
                                                              20
                                                                   alternatives that have been identified by Cisco.
                                                              21
                                                                       Q. If a Cisco witness were to tell the jury
                                                              22
                                                                   that in the U.S. customers are actually using the
                                                              23
                                                                   alternatives and that they're commercially
                                                              24
                                                                   acceptable to Cisco's customers, would you agree
                                                              25
                                                                   that that would impact the reasonable royalty in



                                   Henderson Legal Services, Inc.
  202-220-4158                                     www.hendersonlegalservices.com
Case 2:20-cv-00015-JRG Document 276-6 Filed 03/19/21 Page 13 of 13 PageID #: 17316

        HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
  Lasinski, Michael J.                    February 17, 2021
                                                                  57 (Pages 222 to 225)
                                                       222                         224
     1                                                        1
         this case?
     2
             A. I don't know how to answer that. As I
     3
         sit here, my understanding is that there are no
     4
         non-infringing alternatives at that are
     5
         acceptable. So if the jury were to think that
     6
         there were acceptable non-infringing alternatives,
     7
         that's not part of my opinion.
     8
             Q. I guess, let me -- let me phrase it this
     9
         way: You're aware that there's this dispute about
    10
         whether or not there are available non-infringing
    11
         alternatives, right?
    12
             A. Correct.
    13
             Q. And you have assumed, based on your
    14
         reliance on what Dr. Walker told you, that there
    15
         are no non-infringing alternatives available to
    16
         the parties at the hypothetical negotiation.
    17
         Right?
    18
             A. Correct.
    19
             Q. If, instead, I were to ask you to assume
    20
         that there were, in fact, non-infringing
    21
         alternatives available to the parties at the
    22
         hypothetical negotiation, you would have to redo
    23
         your analysis to consider that fact, right?
    24
             A. If I were -- yes, if I'm being asked to
    25
         assume that a fact is inconsistent with the facts


                                                       223                         225
     1                                                        1
         that I've assumed for my analysis, I would need to
     2
         think about -- I don't know if I would need to
     3
         redo my analysis or not, but I would need to think
     4
         about whether or not it would impact my analysis.
     5
             Q. Okay. And you have not thought about
     6
         how and if the availability of non-infringing
     7
         alternatives, if you were to assume they were
     8
         available, how that would impact your analysis.
     9
         True?
    10
            A. Correct.
    11




    14




                                   Henderson Legal Services, Inc.
  202-220-4158                                     www.hendersonlegalservices.com
